Citation Nr: 0708648	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull fracture.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
August 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has filed a claim for service connection for 
headaches and other residuals of a fractured skull.  Service 
medical records confirm that the veteran fractured his skull 
during service and that he complained about headaches on 
several occasions after the accident while still in service.  
The veteran did not seek any medical treatment for his 
headaches for many years after service, although he indicated 
in his substantive appeal that he was beginning to receive 
treatment at a VA medical center for what he believes are 
residuals of the in-service skull fracture.  However, the 
veteran's claims file is void of any VA treatment records.  
The veteran has also not been provided with a VA examination 
to determine whether he has any residual disabilities 
stemming from his skull fracture in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records.

2.  When the requested development is 
accomplished, schedule the veteran for a 
VA examination.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  
Specifically, the examiner should 
determine whether the veteran has any 
current disabilities, such as a headache 
disorder, as a result of his in-service 
skull fracture.  Any opinion should be 
supported by a complete rationale.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


